Arthur H. Healey, J.,
dissenting. Contrary to the majority, I would conclude that the incumbents of the five disputed municipal positions of the town of Southington are “department heads” within the meaning of General Statutes § 7-467 (4) as amended by Pub-*565lie Acts 1983, No. 83-503. Each position, therefore, in my view, is excluded from the definition of “employee” and thus is also excluded from the collective bargaining unit of supervisory town employees under the Municipal Employees Relations Act, General Statutes § 7-467 et seq.
In construing statutes, emphasis must be accorded the social and economic factors giving rise to legislation and the effect that a particular interpretation will have upon society. Barrette v. Travelers Ins. Co., 28 Conn. Sup. 1, 7, 246 A.2d 102 (1968); see 2A J. Sutherland, Statutory Construction (4th Ed. Sands) § 54.07. Neither the board nor the trial court did this. A statute should not be interpreted in any way so as to thwart its purpose. Evening Sentinel v. National Organization for Women, 168 Conn. 26, 31, 357 A.2d 498 (1975); McAdams v. Barbieri, 143 Conn. 405, 419, 123 A.2d 182 (1956). The board and the trial court made such an interpretation.
The state labor relations board’s interpretation of the “department exclusion” in this case undermines not only the purpose of this exclusion but also pays little heed to the policy effect of its decision in the collective bargaining process. Only recently has this court expressly pointed out with approval that “[t]he objective of the Taft-Hartley Act ‘was to assure the employer of a loyal and efficient cadre of supervisors and managers independent from the rank and file.’ Shelofsky v. Helsby, [32 N.Y.2d 54, 60-62, 295 N.E.2d 774, 343 N.Y.S.2d 98, appeal dismissed, 414 U.S. 804, 94 S. Ct. 60, 38 L. Ed. 2d 41 (1973)].” State Management Assn. of Connecticut, Inc. v. O’Neill, 204 Conn. 746, 754, 529 A.2d 1276 (1987). In State Management Assn. of Connecticut, Inc., we went on, alluding to Shelofsky, to say that “[i]t is widely believed that this objective is equally applicable to and more important in the public sector.” Id. In that case, we upheld the *566exclusions of state employees designated as “managerial employees” or “managers” under General Statutes § 5-270. (g) from collective bargaining rights under the State Employees’ Relations Act, and, in doing so, concluded that such exclusion bore “a rational relationship to a legitimate state end.” Id., 757.
Of course, the statute involved in this case is not the same one addressed in State Management Assn. of Connecticut Inc., but the collective bargaining considerations, including the policy behind the “department head” exclusion and the objectives fostered by such exclusions, are the same. The board’s application of the “department head” exclusion in this case not only defeats the purpose behind the legislature’s enactment of the exclusion, but, on this record, does not recognize certain significant pragmatic factors in construing the statutory definition of the term “department,” i.e., “any major functional division in a municipal organization . . . . ” General Statutes § 7-467 (5). The five disputed positions, practically, fiscally and administratively, qualify as “major functional division[s] of a municipal corporation.” Despite the circumstance that a “department head” in Southington may seem insignificant in comparison to its analog in a large municipality, their respective roles in municipal government are equally vital even though such variables as their budget and the staff allocated to their departments might differ. For example, the tax collector in Southington is just as significant to that municipality as is the tax collector in Hartford or any other Connecticut municipality. In each case, the “department head” oversees a “major functional division in a municipal organization.” I am disturbed about the irresistible inference from the board’s decision that smaller communities with smaller staff and smaller actual dollar budgets may presumptively be consigned to qualifying rarely for the “department head” exclusion.
*567The majority refuses to discuss the town’s claim that the trial court erred in failing to discuss the application of the “department head” exclusion on the basis of budget and staff size. The town claims that the board’s application of the exclusion unfairly discriminates against smaller towns. The trial court did not, as it should have, consider this issue after it was raised and briefed in the trial court by both parties. At the very least, this important public issue should be remanded to the trial court to rule on it.
Therefore, I dissent.